Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1, 4-5, 7-8, 17, 19-21, 36-37 is/are allowable. Claim(s) 6, 9-16, 22-31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A1-A4, B1-B11, C1-C8, E1-E5, F1-F2, as set forth in the Office action mailed on 6/17/2020, is hereby withdrawn and claim(s) 6, 9-16, 22-31 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Jonas (reg. #: 58590) on 4/13/2021.
The application has been amended as follows: 
Within claim 5, line 2: “wherein end” has been changed to --wherein an end--.

Within claim 9, line 3: “the leaflet frame” has been changed to --the frame--.
Within claim 10, line 2: “second frame to secure the leaflet retention member to the leaflet frame” has been changed to --second projections to secure the leaflet retention member to the frame--.
Within claim 10, line 4: “first frame projection” has been changed to --first projection--.
Within claim 10, line 6: “second frame projection” has been changed to --second projection--.
Within claim 16, line 2: “a leaflet free edge and a leaflet attachment” has been changed to --the leaflet free edge and the leaflet attachment--.
Within claim 17, line 10: “spine a second” has been changed to --spine and a second--.
Within claim 22, line 2: “the leaflet frame such that the leaflet attachment region of the leaflet” has changed to --the frame such that the leaflet attachment region of each of the leaflets--.
Within claim 22, line 3: “the leaflet frame” has been changed to --the frame--.
Within claim 23, lines 2-3: “second frame to secure the leaflet retention member to the leaflet frame” has been changed to --second projections to secure the leaflet retention member to the frame--.
Within claim 23, line 4: “first frame projection” has been changed to --first projection--.
Within claim 23, line 6: “second frame projection” has been changed to --second projection--.
Within claim 28, line 1: “28,” has been changed to --27,--.
Within claim 29, line 4: “first frame projection” has been changed to --first projection--.
Within claim 29, line 5: “frame projection” has been changed to --first frame projection--.
Within claim 30, line 2: “a first side” has been changed to --the first side--.
Within claim 30, line 7: “the strut, and the second cell being defined adjacent the first cell” has been changed to --one of the struts, and the second cell being defined--.

Within claim 30, line 9: “second frame projection” has been changed to --second projection--.
Within claim 31, line 2: “a leaflet free edge and a leaflet” has been changed to --the leaflet free edge and the leaflet--.
Claims 32-35 are cancelled.
Within claim 36, line 6: “first exterior edge” has been changed to --first tine--.
Within claim 36, line 9: “second exterior edge” has been changed to --second tine--.
Within claim 36, line 15: “at least” has been deleted.
Within claim 36, line 16: “at least” has been deleted.
Within claim 37, line 8: “spine a second” has been changed to --spine and a second--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
A prosthetic valve including:
a frame with a commissure post, where the commissure post includes a spine separated from first and second tines (which each feature a projection on thereon) by slots;
leaflets, a portion of each leaflet is fed through one of the slots and wrapped around a respective tine (and engage the projection thereon), AND
a gap is formed between the free edged of adjacent leaflets adjacent to the commissure post (spine therebetween) (as require of claims 1, 17, 36), OR
one of the slots have an open end such that one of the ends of the tines is a free end (as required of claim 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA S PRESTON/Examiner, Art Unit 3774